DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     CHRISTOPHER G. WALKER,
                            Appellant,

                                     v.

          WARDEN, SOUTH BAY CORRECTIONAL FACILITY,
                          Appellee.

                              No. 4D19-1446

                              [March 12, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2019-CA-004022-
XXXX-MB.

   Christopher G. Walker, South Bay, pro se.

  Daniel R. Burke, Assistant General                 Counsel,   Department   of
Corrections, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.